944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oscar LONDONO, Petitioner-Appellant,v.Colie L. RUSHTON, Warden, McCormick CorrectionalInstitution, Travis Medlock, Attorney General of SouthCarolina, Tom L. Fischer, District Director, Immigration andNaturalization Service, Respondents-Appellees.
No. 91-6082.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   G. Ross Anderson, Jr., District Judge.  (CA-91-1036-3-3J)
Oscar Londono, appellant pro se.
D.S.C.
DISMISSED.
Before WIDENER, K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Oscar Londono seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Londono v. Rushton, CA-91-1036-3-3J (D.S.C. May 23, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.